Opinion by
Me. Chief Justice Hoeace Steen,
The appeal of the Allied Chemical and Dye Corporation in the matter of its 1950 corporate net income tax involves the same facts and the same legal ques*521tions as that of tbe American. Telephone and Telegraph Company.
The gross income of the Allied Chemical and Dye Corporation is derived in part from its holding company business • carried on wholly outside of Pennsylvania and in part from its operations in the chemical industry some of which are carried on in this Commonwealth. Applying the Corporate Net Income Tax Act on a unitary basis the Company’s tax due the Commonwealth for that year would amount to $193,403.48, whereas, if computed on a multiform basis according to the contention of the Commonwealth, it would amount to $205,145.46. The court below properly fixed the tax in the former amount.
Judgment affirmed.
Mr. Justice Jones and Mr. Justice Chidsey dissent.